Opinion by
Mr. Justice Brown,
The court below found that this appellant, the Altoona Belt Line Extension Street Railway Company, formed, with the appellant in No. 250, January term, 1903, but one corporation. We assume that the purpose of its incorporation was only to extend the operations of the other company. No paper-book was printed in this appeal, and it was stated on the argument *283of the other that the same disposition ought to be made of each.
Decree affirmed and appeal dismissed at appellant’s costs.